Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2014-137

                                       OCTOBER TERM, 2014

 Julia Dixon                                           }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Rutland Unit,
    v.                                                 }    Family Division
                                                       }
                                                       }
 Geoffrey Dixon                                        }    DOCKET NO. 579-12-12 Rddm

                                                            Trial Judge: Cortland Corsones

                          In the above-entitled cause, the Clerk will enter:

       Husband appeals a final divorce order, arguing that the court abused its discretion in
awarding wife a greater share of the marital estate. We affirm.

        The court found the following facts. The parties met in college. They married in August
1983, just after wife’s graduation and before husband’s senior year. They worked at a series of
odd jobs until wife became employed at a payroll company where she earned $65,000 and had
benefits. She left that job in 1991. In 1989, husband started a small business, making wood
products for funeral homes. Wife helped with the business, and she was the primary caregiver
for the parties’ two children, who were born in 1996 and 2001. Wife continued to work for the
business until 2011 when she obtained full-time employment as a salesperson for a radio station.
Her salary varies because it is commission-based, but was determined as $46,836 annually. At
the time of the final hearing, husband continued to operate the family business. His salary from
the business is also difficult to calculate, but it is around $43,260.

        The marital home is located in Tinmouth, Vermont. It has a current fair market value of
$165,000, and there is no mortgage on the property. Both parties contributed to improvements
on the property.

        After wife’s father died in 2009, she received an unexpected inheritance of $650,000, ten
percent of which must be used for the children’s education. A significant portion was spent on
marital expenses, and the balance was placed in two accounts in wife’s sole name—a deviation
from the parties’ regular practice of using joint accounts. After the parties separated in
December 2012, wife spent about $68,629 on expenses. At the time of the final hearing,
husband argued that wife was hiding assets from the inheritance, but the court found that wife
accurately reported the balance of the inheritance, which was in two accounts valued at $483,432
and $23,760.
        The parties presented varying estimates of the value of the family business. Wife
estimated the fair market value of the business at $20,000, while husband valued it at $1150,
essentially the value of the equipment. The court concluded that the business has worth beyond
the equipment and set the fair market value at $15,000.

        The remaining marital property included IRA accounts in both parties’ names, cars, a
boat, a camper, a snowmobile, and other items of personal property.

        When the parties separated, wife left the marital home, and the parties’ daughter moved
in with her. Husband stayed in the martial home after the parties separated and kept most of the
household contents. The parties’ son stayed with husband in the marital home. The children do
not have a good relationship with the parent with whom they do not reside. The parties agreed to
split custody, and the court granted legal rights and responsibilities for the child to the parent
with whom that child resides.

        In dividing the marital property, the court considered the statutory factors. The court
concluded that the party through whom the property was acquired was an important factor as
related to wife’s inheritance. The court explained that the inheritance was received towards the
end of the marriage and husband did not object to wife treating it as her own separate property.
The court noted that the parties had not planned their lifestyle based on receiving this inheritance
or made decisions in expectation of it. The court also found that both parties contributed to the
acquisition and appreciation of the estate, noting that husband had worked long hours at the
business and wife had been the primary caregiver. The court concluded that as to wife’s
inheritance, wife had contributed more to the marital estate by paying off debts with her
inheritance. The court noted that husband had taken $10,000 of the inheritance to use for his
expenses. As to the respective merits of the parties, the court found that both parties were at
fault, but husband was more to blame.

        Based on this analysis, the court awarded wife the balance of the inheritance as well as
her IRAs, her car, and some personal property. The court granted husband the marital home, the
family business, his car, the boat, the camper, the snowmobile, his IRAs, and the personal
property in his possession. The court noted that this resulted in wife receiving approximately
68% of the total assets and husband 32%, but that the division was equitable given the evaluation
of the statutory factors, particularly considering the party through whom the assets were acquired
and each spouse’s contribution to the acquisition, preservation, and appreciation of the marital
estate. The court explained that but for those considerations, it would have divided the assets
approximately evenly. Husband appeals the court’s property division.

        Pursuant to statute, the family court is required to “equitably divide and assign the
property.” 15 V.S.A. § 751(a). In making this decision, the court may consider several factors,
including, among other things, the parties’ age and health, the parties’ occupations and income,
the parties’ skills, the parties’ contributions to the education or earning capacity of the other, the
parties’ property interests and liabilities, the parties’ opportunity for the acquisition of future
income, whether the settlement is in lieu of maintenance, the party through whom property was
acquired, and the parties’ contributions to the value of the marital estate. Id. § 751(b). “The trial
court has broad discretion to consider the statutory factors and fashion an appropriate order, but
it must provide a clear statement as to what was decided and why.” Turner v. Turner, 2004 VT
2
5, ¶ 7, 176 Vt. 588 (mem.). “The distribution of property is not an exact science; all that is
required is that the distribution be equitable.” Gravel v. Gravel, 2009 VT 77, ¶ 16, 186 Vt. 250.

        On appeal, husband argues that the court abused its discretion in granting the entire
inheritance to wife simply because it came from her family. Husband contends that this reason
alone is not significant enough to justify an award to wife of the entire inheritance where it
constitutes 55% of the marital estate. We conclude that the court properly weighed all of the
statutory factors and did not abuse its discretion. See id. (stating that court’s property division
decision will be upheld absent abuse of discretion).

         To support his claim that the property division in this case was inequitable and an abuse
of discretion, husband relies on two prior cases that reversed unequal property divisions. The
first is Dreves v. Dreves, 160 Vt. 330 (1993), in which the family court awarded the husband the
marital home, an investment account, a work savings plan, and pension and retirement accounts,
while the wife received a car and a cash payment worth about 12% of the marital estate. This
Court reversed, concluding that while the family court has broad discretion in dividing marital
property, there was an insufficient explanation of the basis for the disparate award. Id. at 333-35.
The other case relied upon by husband is Harris v. Harris, 162 Vt. 174 (1994), in which the trial
court awarded the husband the marital home and the wife $10,000, which amounted to 8-12% of
the marital estate. The court reasoned that the land and home were acquired in large part by gifts
from the husband’s father and the husband’s inheritance. This Court reversed, concluding that
the court abused its discretion, and noting that the court could consider the party through whom
property was acquired, but this factor “cannot, standing alone, justify the [] award.” Id. at 183.

        There are important differences between these prior cases and the situation here. In
Harris and Dreves, there was a much greater difference in the property division. While the wives
in those cases received incredibly small shares—somewhere between 8-12% of the marital
estate—husband here received a much larger portion—32% of the marital estate. In addition, in
Harris and Dreves, this Court noted that the trial courts focused solely on one factor—the party
through whom the property was acquired—and failed to consider other factors, which favored a
more equal distribution. In Dreves, the trial court’s reasoning for awarding the husband a larger
share was that nearly all of the assets were acquired through the husband, but this Court
explained that the trial court failed to consider the wife’s contribution as a homemaker, the
husband’s greater earning capacity, and the wife’s lack of suitable housing. 160 Vt. at 334.
Similarly, in Harris, this Court explained that the trial court failed to consider all of the relevant
factors, such as the wife’s nonmonetary contribution to the marriage, the wife’s lack of
vocational skills, and the husband’s superior earning power and employability, which all
weighed in favor of the wife receiving a larger share. Id. at 183-84.

        The court’s decision in this case provides the required reasoned explanation absent in
Harris and Dreves. The court considered all of the statutory factors and provided a reasonable
explanation for its decision to award wife a larger share of the marital estate. The court found
based on the evidence that the parties were of similar age and health, were both employed with
similar salaries, and had similar needs and comparable abilities to acquire capital assets and
income in the future. The court found that two factors particularly weighed in favor of granting
wife a larger share—that a significant amount of the marital estate was acquired through her and



                                                  3
that she contributed more to the acquisition of assets. This decision was entirely within the
court’s discretion.

       Affirmed.

                                             BY THE COURT:


                                             _______________________________________
                                             Paul L. Reiber, Chief Justice

                                             _______________________________________
                                             John A. Dooley, Associate Justice

                                             _______________________________________
                                             Harold E. Eaton, Jr., Associate Justice




                                             4